Exhibit 10.105

LOGO [g26957ex10_105pg001.jpg]

Arius Pharmaceuticals, Inc.

801 Corporate Center Drive, Suite 210

Raleigh, NC 27607 USA

December 17, 2008

Dear Mark:

TERMINATION OF THE AGREEMENT DATED 6TH JANUARY 2004 BETWEEN RECKITT BENCKISER
HEALTHCARE (UK) LIMITED (“RB”) AND ARIUS PHARMACEUTICALS, INC. (“ARIUS”), A
WHOLLY-OWNED SUBSIDIARY OF BIODELIVERY SCIENCES INTERNATIONAL, INC. (“BDSI”),
FOR THE LICENCE AND SUPPLY OF BUCCAL PROCHLORPERAZINE MALEATE PRODUCTS (THE
“AGREEMENT”)

I write to formally terminate the contract, defined above, and properly record
an end to this matter.

I will shortly give you a call to discuss the practical aspects involved in you
returning to us all confidential information, data, and associated documents
relating to the application for approval and registration of the Products, the
rights to which belong to us in accordance with clause 3.7 of the Agreement,
consisting only of data and information resulting from clinical studies
conducted by (or on behalf of) Arius concerning the Product and related
regulatory filings concerning Product Registration.

Effective upon execution of this letter agreement by RB and Arius, and in
exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, RB hereby waives, releases and forever irrevocably
discharge Arius and BDSI from any claims, demands, charges, lawsuits, defenses,
actions or causes of action, obligations, damages, costs, attorneys’ fees or
liabilities whatsoever, if any, which RB had, now has, or may have, existing as
of the date this letter has been signed by both RB and Arius (the “Termination
Date”), with respect to any acts or omissions of Arius or BDSI prior to the
Termination Date, including but not limited to any alleged breaches or defaults
under the Agreement.

Effective upon execution of this letter agreement by RB and Arius, and in
exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Arius hereby waives, releases and forever
irrevocably discharges RB from any claims, demands, charges, lawsuits, defenses,
actions or causes of action, obligations, damages, costs, attorneys’ fees or
liabilities whatsoever, if any, which Arius had, now has, or may have, existing
as of the Termination Date, with respect to any acts or omissions of RB prior to
the Termination Date, including but not limited to any alleged breaches or
defaults of RB under the Agreement.

May I take this opportunity to thank you for your time and efforts and wish you
every success for the future.



--------------------------------------------------------------------------------

I would therefore be grateful if you would countersign and return the enclosed
copy.

 

Kind regards /s/ Chris Chapleo Dr. Chris Chapleo For and on behalf of Reckitt
Benckiser Healthcare (UK) Limited

/s/ Mark Sirgo

Dr. Mark Sirgo: For and on behalf of Arius Pharmaceuticals, Inc.